       Case 1:19-cv-01017-JFR-CG Document 11 Filed 05/18/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

SANDRA M. HARTWIG,

              Plaintiff,

v.                                                              CV No. 19-1017 JFR/CG

ONPOINTE,

              Defendant.

                       ORDER QUASHING ORDER TO SHOW CAUSE

       THIS MATTER is before the Court on Plaintiff’s Request for Clerk’s Entry of

Default, (Doc. 9), filed May 15, 2020, and the Court’s Order to Show Cause, (Doc. 8),

filed May 11, 2020. The Court, having reviewed Plaintiff’s filing in light of the Order to

Show Cause and noting the Clerk has granted Plaintiff’s request for relief, (Doc. 10),

finds the Order to Show Cause is hereby QUASHED.

       IT IS SO ORDERED.


                                    ____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
